Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langsdorf (US 2015/0067567) in view of Jobin (US 5127194)
 Langsdorf teaches
1. A piece of equipment comprising: 
a code generator configured to generate a barcode or QR code in response to a triggering event (i.e. repair, maintenance), wherein the barcode or QR code contains information of the piece of equipment and the triggering event (Langsdorf is silent to the QR code containing the event; however, it can contain technical features, current news relating the operation, which would have been obvious to include trigger event); 
a display configured to display the barcode or QR code, wherein operation of the piece of equipment, that is functioning, halts in response to the triggering event (i.e. maintenance event) and displaying of the barcode or QR code (Langsdorf teaches in the event of maintenance need or malfunction, a QR code is generated; par. 19; Langsdorf is silent to the equipment halts in response thereto; Jobin teaches when a machine part is worn and need maintenance repair, the machine automatically halt for the operator to make adjustment; c2:30-40); therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Jobin so that whenever there is a detected maintenance need, the equipment stops and display the QR thereby allowing the owner or work to perform needed adjustment); and 
Langsdorf further teaches
[0018] An embodiment of the present invention will be explained in more detail in the following with reference to the accompanying drawing. The drawing shows schematically by way of example an agricultural tractor 10 equipped with a programmable electronic control device 12. The control device 12 allows various modes of operation of the tractor 10 and a control of implements adapted to be coupled to the tractor 10. Via a bus system installed in the tractor 10, the control device 12 is linked to a user interface 14 which may be configured in selectable input fields for editing values and selecting displayed work symbols which serve as program-defined keys. Vehicle data, sensor messages and other data may be displayed on sections of the display that are not used for the input of commands.  
[0022] The application program selects addresses from the address data base which are allocated to the information of the QR code 16, and displays them on the display panel 20, for example in fields 21, 22. By touching a selected field 21 or 22, the program causes a communication link 24 to be established to a digital device allocated to the selected address, for example, a server 26, and transmits to it the machine-readable code information. Based on such data, the program of the server 26 is then able to compile pertinent, machine-specific information from data bases accessible to the server 26 and transmit it through the communication link 24 to the reading device 18 where the information received may be displayed on the display panel 20 in text, image or multimedia format.
[0023] The system described is capable of providing fast assistance to users of mobile machines and implements in the event of problems and malfunctions so that down times and costs thereby incurred may be reduced. Requiring no additional hardware, the system may be implemented using the digital devices customarily available on the machine and to the user by installation of the programs provided for this purpose. Troubleshooting is more effective and in consequence faster because up-to-date machine information can be captured to be included in the selection of information for troubleshooting.
As can be seen, Langsdorf teaches a user interface that displays sensor data and receives a command input as a key.
Langsdorf is silent to operation of the piece of equipment resumes upon input of the key.
However, this is considered an obvious extension of Langsdorf’s teachings as in the case of support or assistance need, the server 26 transmit data to the mobile reader device 18, Langsdorf, par. 18).
It would have also been obvious that the key to be input may be regarded as an ignition key that allows the tractor to be restarted upon finishing the maintenance work.
2.1, wherein the triggering event includes at least one of installation of the piece of equipment, performance of preventive maintenance, update of software, periodic calibration and/or configuration of system, change of location, an upcoming service event, and abnormal operation of the piece of equipment (Langsdorf, par. 19)
3.1, wherein the triggering event is predefined and stored in the piece of equipment (Langsdorf, par. 19: the event is triggered in the controller 12) 
4.1, wherein the barcode or QR code includes information of at least one of identification of the piece of equipment, type, location, status of operation of the piece of equipment, type of the triggering event, status of the triggering event, timestamp of when the triggering event occurred (Langsdorf, par. 19).  
5.1, wherein the barcode or QR code further includes authentication data for authenticating the piece of equipment (Langsdorf teaches identity of the equipment used to look up machine specific data, par. 19, 22; although silent to authentication, this would have been an obvious expedient as this feature is well known in the art).  
7. 1, wherein the display and the input device are integrated as a touch screen (Langsdorf, par. 19).  
8.1, wherein the input device is further configured to receive an instruction or a warning regarding unsuccessful performance of the triggering event or abnormal operation of the piece of equipment (Langsdorf, par. 18: “vehicle data, sensor messages, and other data may be displayed” which would have been obvious to include the instruction or warning when an abnormal occur based on sensor data).  

Re claims 21, although silent to an operator in the QR code, it would have been obvious to include an operator name, email, or calendar since Langsdorf teaches any data can be encoded therein (Langsdorf, par. 19).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langsdorf (US 20150067567)/Jobin (US 5127194) in view of Hosamane (US 20180060590)
Re claim 6.1, Langsdorf is silent to the display is further configured to display a prompt message asking for input of the key.  
Hosamane teaches a display 60 of a vehicle 13 may provide a prompt to a field engineer to enter a passcode (par. 29, 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Hosamane so that a maintenance person may enter data including a password upon finishing the work.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887